Hon. W. S. Heatly, Chairman        Opinion No. M- 20
AppropriationsConxnlttce
House of Representatives           Re: Whether a proposed Bill
Austin, Texas                          (Medical Assistance Act
                                       of 1967), If enacted by
                                       the Legislature,will
                                       Insure the right of Old
                                       Age Assistance recipients,
                                       who have been committed
                                       or admitted to mental
                                       hospitals under the control
                                       and management of the Texas
                                       Department of Mental Health
                                       and Mental Retardation, to
                                       the continued receipt of
                                       such Old Age Assistance
                                       pensions as well as medical
                                       assistance payments after
                                       their admission or commlt-
Dear Mr. Heatly:                       ment and related question.
          You have requested the opinion of this office as to
what effect the Medical Assistance Act of 1967, a proposed
bill before the 60th Legislature,would have on the right of
mental patients in our State hospitals to receive old age
assistance and medical assistance. In this connection you have
specificallyposed the following questions:
          "1. Would the proposal, If enacted by the
     Legislature. Insure the right of Old Age Assistance
     recipients who have been committed or admitted to
     mental hospitals under the control and management
     of the Texas Department of Mental Health and Mental
     Retardation to the continued receipt of such Old
     Age Assistance pensions as well as medical assistance
     payments after their admission or commitment?
          "2. If your answer to question No. 1 above
     is conditional, please Indicate what such conditions
     would be."

                          - 78 -
Hon. W. S. Heatly, page 2 (M-20)


          Section 20 of Article 695c, Vernon's CIVII Statutes,
sets forth the requirementswhich an Individualmust meet before
he or she Is eligible to receive old age assistancepayments and
provides, In part, as follows:
          "Old Age Assistance shall be given under
     the provisions of this Act to any needy person:
          ". . .

          "(4) Who Is not at the time of receiving
     assistance an inmate of a public institution. . . .
          n . . . ."
                                  (Emphasisadded)
          Section 3 of Article 695j, Vernon's Civil Statutes,
sets forth the requirementswhich an individualmust meet
before he or she Is eligible for the medical benefits available
to recipients of public assistance pursuant to Article 695j,
and provides, in part, as follows:
          "Medical Assistancemay be given under
     the provisions of this Act on behalf of any
     recipient or public assistance:
          II
           . . . .




          n
              .   .   .   .   '   (Emphasisadded)
          In Attorney General's Opinion No. O-2527 (1940), the
question was posed as to whether Inmates of public or private
Institutionsfor the Insane were eligible to receive old age
assistance. In reaching the decision that inmates of public
or private Institutionsfor the Insane were lnellglbleto receive
old age assistance,Attorney General's Opinion No. O-2527 (1940)
noted that one of the statutoryqualificationsthat an Individual
must meet to be eligible for old age assistancewas that such
Individual:

                                     - 79 -
Hon. W. S. Heatly, page 3 (M-20)


          "Is not at the time of receiving such aid
     an inmate of any public or private home for the
     aged, or any public or private institutionof a
     custodial, correctional,or curative character,
     provided, however, that aid may be granted to
     persons temporarily confined In private lnstl-
     tutlons for medical or surgical care.
Attorney General's Opinion No. O-2527 (1940), further stated,
In connectionwith the foregoing statutoryprovision, that:
          'We believe the foregoingprovisionun-
     equivocally excludes persons otherwise eligible
     to receive old age assistance,who are Inmates
     of such Institutionsas described In your letter,
     whether such Institutionbe public or private.
     The state has made other proilslonfor-the support
     and maintenance of Its indigent Insane and by the
     Porcgolng declaration the Legislaturehas expressiy
     manifested its Intention that old age assistance
     moneys should not be used for such purpose. . . ."
     mphasls added)
          In view of the holding in Attorney General's Opinion
No. O-2527 1940) and the express language found In Section 20
of Article &95c and Section 3 of Article 6953, an Individual
who Is an inmate In a State mental hospital Is lnellglble,under
existing statutes, to receive either old age assistance pursuant
to Article 695c or medical assistancepursuant to Article 6953.
         The proposed Medical AssistanceAct of 1967, ln the
form presented to this office, provides In Section 2 thereof
that:
           "It Is the Intent of the Legislatureto
     make statutory provision which will enable the
     State of Texas to provide Medical Assistance on
     behalf of needy individualsof this State and
     to enable the State to obtain all benefits pro-
     vided by the Federal Social Security Act as It
     now reads or as It may hereafter be amended, or
     by any other Federal Act now in effect or which
     may hereafter be enacted within the limits of
     funds available for such purposes. Whenever used
     in this Act the term "MedicalAssistance"shall
     include all of the health caFe, services,assistance
     and benefits authorized or provided for in such
     Federal legislation." (Emphasisadded)
                            - 80 -
Hon. W. S. Heatly, page 4 (M- 20)


          Section 4 of the proposed Medical Assistance Act
of 1967 provides In part that:
          'The State Department Is hereby authorized
     and empowered to determinethe scope of the serv-
     Ices to be covered, the amounts to be paid, and
                   f Medical Assistanceto be furnished;
                        that the State Department.shall
      rovlde Medical Akslstance on behalf of all redip-
      ents of public assistance and such other related
     poups as are mandatory under Federal Laws and
     rules and regulations. . . .
          "Medical Assistanceprovided for these groups
     shall be not less In scope, duration, or amount
     than Is currently furnished such groups, and In
     addition, shall include at least the mlnlmum serv-
     ices required under Federal Laws and rules and
     regulations . . . .
          "The State Department Is authorized and em-
       wered at such times as the State Department max
       tennine feasible and within the limits of approprl.ated
     ?unds, to extend %he scope, duration, and amount of
     Medical Assistance on behalf f th     g   P   f
     public assistance recipientskd r~?~te?~k$s      as
     are mandators so as to Include, In whole or In part,
     the optlonalVmedlcalservices kthorlzed undec
     Federal Laws and rules and regulations. . . .
     (Emphasisadded)
          Section 5 of the proposed Medical Assistance Act of
1967 provides in part that:
          "In accordance with rules and regulations
     adopted by the State Department,Medical Assistance
     may be extended on behalf of such other groups as
     are found to be flnsnclallyunable to meet the
     cost of medical services. . . .
          "In addition to these minimum services re-
     quired under Federal Laws and rules and regula-
     tions, the State Department Is authorized and em-
     powered, at such times as the State Department
     may determine feasible and within the limits of
     appropriated funds, to extend the scope, duration,
     and amount of medical services on behalf Of these
     groups so as to Include, In whole or In part, the
                           - 81 -
Hon. W. S. Heatly, page 5 (M- 20)


     optional medical services authorizedunder
     Federal Laws and rules and regulations. . . ."
     (Emphasisadded)
          Section 8 of the proposed Medical Assistance Act
of 1967 provldes,ln part,that:
          "All Individualswho me receiving public
     assistance grants shall be automaticallyellg le
     For Medical Assistance as provldea ln this Act
     and an apPllcatlon for Old Ane Assistance.Aid
     to the B&id, Aid to the Permanentlyand Totally
     Disabled, or Aid to Families with Dependent
     Children ahall constitute an applicationfor
     Medical Assistance as provided herein.
          "For any groups for whhichMedical Assistance
     Is provided who are not recipients of public asslst-
     ante, the State Department shall prescribe the neces-
     sary forms and shall adopt reasonable rules and
     regulations for accepting and processingappllca-
     tlons for Medical Assistance." (Emphasisadded)
          Section 22 of the proposed Medical Assistance Act
of 1967 provldes,ln part,that:
          "All laws or parts of laws ln conflict
     with this Act are hereby repealed to the ex-
     tent of such conflict only and It Is speclfl-
     tally provided that the Medical AssistanceAct
         .codifledas Article 695j,  Vernon's Texas
     kkl Statutes, 1-n              the Law and
     shall remain operable Insofar as It Is nor In
     conflict with this Act so as to enable the
     stt De     tm t to promulgate rules and regula-
     t&c an:?0 %ter Into agreementswith the
     Federal Government to implement this Act, and
     to insure continuity of Medical Assistance to
     the individualsreceiving Medical Assistance
     under provisions of that Act until such time
     as plans can be implemented and approved, and
     funds, both State and Federal, made available
     for carrvlna out the orovlslons of this Act
     after which-events Article 6953 shall be, and
     'isexpressly repealed." [Emphasisadded)
          The proposed Medlcal Assistance Act of 1967 Is en-
abling legislationto authorize the State of Texas, acting
                          - 82 -
Hon. W. S. Heatly, page 6 (M- 20)


through the State Department of Public Welfare, to receive
grants, pursuant to Title XIX of the Social Security Act, en-
acted by the Social Security Amendments of 1965 (PublicLaw
89-97) for medical assistance programs. Title XIX of the Social
Security Act became effective January 1, 1966, and until January
1, 1970, the States may receive grants for medical assistance
programs pursuant to either Title XIX of the Social Security
Act or other existing Titles of the Social Security Act. How-
ever, on January 1, 1970, only States which have adopted a
medical assistanceprogram under Title XIX of the Social Security
Act will be able to obtain Federal financialparticipationIn
vendor payments for medical care of needy Individuals.
          Section 1902(a)(20)of the Social Security Act pro-
vides In part that:
          nA State plan for medical assistance
     must . . . .
          ". . . .

          "(20) If the State plan Includesmedical
     assistance liiaeha.lf of Individuals65 years of
     age or older who are patients In Institutions
     for mental diseases-- (Emphasis added)
          "(A) provide for . . .
          "(B) . . .
          "(c) . . .
          "(D) . . ."
          While the foregoing provision In the Social Security
Act would seem to Indicate that the State has the option of
providing medical assistance to Individualseligible for medical
assistance who are In State mental hospitals, It would likewise
seem that the provisionsof Section 1903(e) of the Social Security
Act may make It mandatory for the States to provide medical
assistance to needy Individuals In State mental hospitals by
July 1, 1975.  Section 1903(e) of the Social Security Act Is
set forth as follows:
          "The Secretary shall not make payments
     under the preceding provisions of this section
     to any State unless the State makes a satisfactory
     showing that It Is making efforts In the direction
                           - 83 -
Hon. W. S. Heatly, page 7 '(M-20)


     of broadening the scope of the care and
     services made available under the plan and
     1 th dlrectlon of liberalizingthe ellgl-
     b&it: requirementsfor medical assistance,
     with a view toward furnishingby July 1, 1975,
     comprehensivecare and,servlcesto substantially
     m   Individualswho meet the plans ellglbm
     standards with respect to Income and resources,
     lncludlng services to enable such 1 divlduals
     to attain or retain Independenceornself-care."
     (Emphasis added)
           In view of the foregoing statutory provisionsand
the proposed Medical AssistanceAct of 1967, we are of the
opinion that the following conclusionscan be drawn In con-
nection with the questions which have been posed. Under
presently existing statutory enactments In Texas,,Sectlon20
of Article 695c, and Section 3 of Article 6953, an Individual
who Is an Inmate of a State mental hospital Is not presently
eligible to receive  old age assistance benefits, pursuant to
Article 695c, or medical assistancebenefits, pursuant to Article
69%.   However, should the proposed Medical AssistanceAct of
1967 be enacted by the Legislature of the State of Texas, we
are of the opinion that the State Department of Public Welfare
would be authorized, If It so desired and If funds are available,
to expand the medical assistanceprogram authorizedby the pro-
posed Medical Assistance Act of 1967 to allow needy Individuals
who are Inmates at State mental hospitals to receive the medical
assistance benefits authorizedby the proposed Medical Assistance
Act of 1967, provided, however, that the State Plan complies with
Section 1396a, United States Code Annotated, and the plan Is
approved by the proper Federal authority. In addition, It
should be noted that the State Department of Public Welfare
will, In all likelihood,have to extend the benefits allowed
under the proposed Medical AssistanceAct of 1967 to Inmates
of State Mental hospitals by July 1, 1975, If the State of
Texas Is to continue receiving Federal matching funds In con-
nection with this medical care program.
          In regard to old age assistance benefits payable
to certain needy Individuals,the present status will remain
unchanged. An Inmate In a State mental hospital Is presently
lnellglble to receive such benefits, and such Individualwill
remain lnellglble to receive such benefits If the proposed
Medical Assistance Act of 1967 Is enacted In Its present form.
                     SUMMARY
         Under presently existing statutes, an
     Individual who is an inmate In a State mental
                         - 84 -
Hon. W. S. Heatly, page 8 (M- 20)


     hospital is lnellglbleto receive either old
     age assistancebenefits, pureuant to Article
     695c f Vernon's Civil Statutes, or medical
     assistance benefits, pursuant to Article 695j,
     Vernon's Civil Statutes.
          If the Legislature of the State of Texas
     enacts the proposed Medical Aaslstance Act of
     1967 In Its present form, the State Department
     of Public Welfare would be authorized to extend
     the medical care benefits available pursuant to
     the proposed Medical Assistance Act of 1967 to
     Inmates of State mental hospitals, provided,
     however, that the State Plan complies with
     Section 1396a, U.S.C.A., and the Plan is
     approved by the proper Federal authority.
          An Inmate in a State mental hospital is
     presently lnellglbleto receive old age assistance
     benefits and would remain lnellglble to receive
     such benefits if the proposed Medical Assistance
     Act of 1967 is enacted by the Legislature in Its
     present form.
                             Ve@ truly youra,




                               L/
F'reparedby Pat Bailey
Assistant Attorney General
PB:sck:mkh
APPROVED:
OPINION COMMITPEE
Hawthorne Phllllpe, Chairman
W. V. Geppert, Co-chairman
John Reeves
W. 0. Shultz
John Grace
Roger Tyler
STAFF LEGAL ASSISTANT
A. J. CAR'JBBI,JR.

                           - 85 -